Citation Nr: 1730539	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  16-09 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a compensable evaluation for lumbosacral strain.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 2007 to June 2008.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2014 and January 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  


FINDING OF FACT

In June 2017, VA received written notification from the Veteran withdrawing his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).
  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In June 2017, VA received written notification from the Veteran stating that he wished to withdrawal all his pending claims as he did not wish to proceed with the appeals process.  Since the Veteran has withdrawn the appeal, there remain no allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.
 

ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD is dismissed.  

Entitlement to a compensable evaluation for lumbosacral strain is dismissed.  

Entitlement to TDIU is dismissed.    




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


